

EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement"), effective this 19th day
of January, 2007 ("Effective Date"), between FORTRESS AMERICA ACQUISITION
CORPORATION, a Delaware corporation (the "Company") and THOMAS P. ROSATO (the
"Executive").
 
WITNESSETH
 
WHEREAS, Executive and Gerard J. Gallagher (“Gallagher”) were all of the members
of VTC, LLC, a Maryland limited liability company (“VTC”) and Vortech, LLC
(“Vortech”).
 
WHEREAS, by the terms of a Second Amended and Restated Membership Interest
Purchase Agreement dated July 31, 2006 (the “Purchase Agreement”) by and among
the Company, the Executive, Gallagher, VTC and Vortech, Company purchased from
Executive and Gallagher all of their respective membership interests in each of
VTC and Vortech.
 
WHEREAS as an inducement for and condition to the Company entering into and
executing and delivering the Purchase Agreement, the Company requires that the
Employee enter into this Agreement for the purpose of retaining the Executive’s
services upon the terms and conditions set forth below.
 
WHEREAS, the Executive is willing to provide services to the Company upon the
terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, intending to be legally bound, the parties agree as follows:
 
1. DEFINITIONS
 
The following words and terms shall have the meanings set forth below for the
purposes of this Agreement:
 
1.1. Affiliates. "Affiliates" of a Person, or a Person "affiliated" with another
Person, are any Persons which, directly or indirectly, through one or more
intermediaries, controls or are controlled by or are under common control with,
the Person specified.
 
1.2. Base Salary. "Base Salary" shall have the meaning set forth in Section 3.1
hereof.
 
1.3. Board. "Board" means the Company’s Board of Directors.
 
1.4. Cause.
 
1.4.1 Termination of the Executive’s employment for "Cause" shall mean any of
the following:
 

1

--------------------------------------------------------------------------------





 
(i) any act that would constitute a material violation of the Company’s material
written policies provided that the Company specifically terminates the
Executive's employment for Cause hereunder within 120 days from the date the
Company has actual notice of such;
 
(ii) intentionally engaging in conduct materially and demonstrably injurious to
the Company provided that the Company specifically terminates the Executive's
employment for Cause hereunder within 120 days from the date the Company has
actual notice of such; or
 
(iii) conviction of (1) a crime of embezzlement or a crime involving moral
turpitude; (2) a crime with respect to the Company involving a breach of trust
or dishonesty; or (3) in either case, a plea of guilty or no contest to such a
crime provided that the Company specifically terminates the Executive's
employment for Cause hereunder within 120 days from the date the Company has
actual notice of such.
 
1.4.2 In any case, if the Company desires to terminate the Executive's
employment for Cause in accordance with Sections 1.4.1(i), (ii) or (iii), it
shall first give written notice of the facts and circumstances providing the
basis for Cause to the Executive, and to allow the Executive 30 days from the
date of such notice to remedy, cure or rectify, if possible, the situation
giving rise to the Company's allegations of Cause (the "Cure Period"); provided,
however, that the Executive shall have only one such opportunity to cure,
regardless of the grounds on which Cause is asserted, during the Employment
Period. During the Cure Period, the Executive may not be entitled to payment of
any compensation, in the Company's sole discretion; provided, however, that if
the Executive's compensation is withheld and the Executive successfully
remedies, cures, or rectifies the situation giving rise to the Company's notice
of Cause during the Cure Period, resulting in the Company's withdrawal of its
written notice of Cause, the Executive shall be compensated for the Cure Period.
 
1.4.3 A termination for Cause after a Change in Control shall be based only on
events occurring after such Change in Control; provided, however, the foregoing
limitation shall not apply to an event constituting Cause which was not
discovered by the Company prior to a Change in Control.
 
1.4.4 Cause shall be determined in good faith by the affirmative vote of a
majority of the whole Board (excluding the Executive if the Executive is a
member of the Board).
 
1.4.A Change in Control of the Company. "Change in Control of the Company" means
(a) a sale, transfer or exclusive licensing by the Company of all or
substantially all of the assets of the Company and its Subsidiaries on a
consolidated basis (measured by either book value in accordance with United
States generally accepted accounting principles consistently applied or fair
market value determined in the reasonable good faith judgment of the Board) in
any transaction or series of transactions (other than sales in the ordinary
course of business); (b) any sale, transfer or issuance or series of sales,
transfers and/or issuances of shares of the Company's capital stock by the
Company or any holders thereof which results in any Person or Persons, other
than the holders of Company’s capital stock as of the date hereof, owning
capital stock of the Company possessing the voting power (under ordinary
circumstances) to elect a majority of the Board; (c) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or (d) the
stockholders of the Corporation approve a plan of complete liquidation of the
Company.

2

--------------------------------------------------------------------------------





1.5. Date of Termination. "Date of Termination" shall mean (a) if the
Executive’s employment is terminated by reason of the Executive’s death, the
date of the Executive’s death, or (b) if the Executive’s employment with the
Company and its Subsidiaries is terminated for any reason other than the
Executive’s death, the date on which Executive ceases to be an employee of the
Company and its Subsidiaries.
 
1.6. Disability. Termination of the Executive’s employment with the Company and
its Subsidiaries based on "Disability" shall mean termination of the Executive’s
employment at the Company’s sole discretion, upon thirty (30) days prior written
notice in the event the Executive becomes “Disabled,” as defined in any group
term disability insurance maintained by the Company applicable to the Executive,
or, (b) if the Company shall not maintain such insurance, the determination by
an independent physician acting reasonably and in good faith that the Executive
is incapacitated by reason of a physical or mental illness which is long-term in
nature and which prevents the Executive from performing the substantial and
material duties of his employment with the Company, provided that such
incapacity can reasonably be expected to prevent the Executive from working at
least six (6) months in any twelve (12) month period. The Company may require
the Executive to have the examination described in the preceding sentence at any
time for the purpose of determining whether the Executive has a long-term
disability, and the Executive agrees to submit to such examination upon request
of the Board; provided that the Company shall pay all costs and expenses
associated with such examination. This Section 1.6 shall be interpreted and
applied consistently with the Americans with Disabilities Act, the Family and
Medical Leave Act and other applicable law.
 
1.7. Good Reason. Termination of the Executive’s employment by the Executive for
a "Good Reason" shall mean termination by the Executive because of: (a) a
requirement to move the Executive’s primary place of business more than
twenty-five (25) miles from the office the Executive works in on the date hereof
(which termination occurs prior to such move) without the written consent of the
Executive, (b) failure of the Company to pay any installment of the Executive’s
Base Salary when such installment is due pursuant to this Agreement, which
failure is not cured within fifteen (15) days; (c) any other breach or breaches
of this Agreement by the Company, which breaches are, singularly or in the
aggregate, material, and which are not cured within thirty (30) days of written
notice of such breach or breaches to the Company by the Executive; or (d) a
reduction by the Company of the Executive’s Base Salary without the express
written consent of the Executive.
 

3

--------------------------------------------------------------------------------





 
1.8. Person. "Person" means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.
 
1.9. Restrictive Period. For purposes of this Agreement the term “Restrictive
Period” shall have the following meanings.
 
1.9.1 If the Executive’s employment is terminated prior to the third (3rd)
anniversary of the Closing Date, then the Restrictive Period shall be the period
from the Termination Date through the third anniversary of the Closing Date (or
if the Termination Date is within twelve (12) months of the third anniversary of
the Closing Date), then for a period of one (1) year measured from the
Termination Date through the first anniversary of the Termination Date.
 
1.9.2 Subject to Section 7.4 hereof, If the Executive’s employment is terminated
after the third anniversary of the Closing Date, then the Restrictive Period
shall be the twelve month period measured from the Termination Date through the
first anniversary of the Termination Date.
 
1.10. Subsidiary. "Subsidiary" means, with respect to any Person, any
corporation, limited liability company, partnership, association or other
business entity of which (a) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
or (b) if a limited liability company, partnership, association or other
business entity, a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control any managing director or general partner
of such limited liability company, partnership, association or other business
entity.
 
2. EMPLOYMENT
 
2.1. Employment Period.
 
2.1.1 Expressly conditioned upon the closing (the “Closing”) under the Purchase
Agreement and effective as of the date of the Closing (the “Closing Date”), the
Company hereby employs the Executive, and the Executive hereby accepts said
employment and agrees to render services to the Company, on the terms and
conditions set forth in this Agreement for the period (the "Employment Period")
beginning on the Closing Date and ending when such period is terminated pursuant
to the terms hereof. Unless earlier terminated by either the Company or the
Executive as hereinafter provided, the Employment Period shall continue through
the third (3rd) anniversary of the Closing Date ("Expiration Date"); provided,
however, that if this Agreement is renewed pursuant to Section 2.1.2 below, then
the “Expiration Date” for the then current “Renewal Term” (as hereinafter
defined) shall be the date that is last day of the one year period of any
Renewal Term. Notwithstanding anything to the contrary continued in this Section
2.1.1, if the Closing under the Purchase Agreement does not occur, this
Agreement shall be null and void and of no force and effect.
 

4

--------------------------------------------------------------------------------





 
2.1.2 This Agreement shall be automatically renewed for an additional one year
period commencing at the expiration of the initial Employment Period or any
subsequent renewal term (each, a "Renewal Term") unless the Company provides
written notice of termination to the Executive not less than sixty (60) days
prior to the Expiration Date. Notwithstanding the foregoing or anything else in
this Agreement to the contrary, the Employment Period shall immediately
terminate prior to any Expiration Date (i) upon Executive’s death, Disability or
termination for a Good Reason or (ii) upon termination by the Company for Cause;
in all other circumstances, thirty (30) days' prior written notice is required
by either party to the other to terminate this Agreement.
 
2.2. Duties. During the Employment Period, the Executive shall devote the
Executive's full working time and attention and use the Executive's best efforts
and skill to further the interests of the Company. The Executive shall, to the
best of his ability, execute the strategic plan of the Company as approved by
the Board, perform his duties, adhere to the Company’s published policies and
procedures, promote the Company’s interests, reputation, business and welfare,
and work actively with the Board and other senior managers to help augment the
existing business base, increase the corporate contract backlog and identify and
develop new business opportunities. The Executive shall perform such services
for the Company as is consistent with the Executive's position (subject to the
power and authority of the Board to expand or limit such services and to
overrule actions of officers of the Company) and as lawfully directed, from time
to time, by the Board. During the Employment Period, the Executive’s title shall
be Chief Executive Officer. During the Employment Period the Executive shall
report to the Board, and Executive may use such additional titles as assigned
and approved by the Board. The Executive shall not, during the Employment
Period, be employed or involved in any other business activity for gain, profit
or other pecuniary advantage. Notwithstanding the foregoing, the Executive may
(a) volunteer services for or on behalf of such religious, educational,
non-profit and/or other charitable organization as the Executive may wish to
serve; (b) manage his personal, financial and legal affairs; and (c) participate
in the over all management (but not the day to day management) of two private
companies identified on Exhibit A attached hereto and incorporated herein (and
as to one of which, as identified on Exhibit A, the Executive serves as the
chairman of its Board), so long as such activities do not interfere with the
performance of his duties and responsibilities to the Company as provided
hereunder or violate any of the terms of this or any other agreement entered
into with the Company. The Executive acknowledges that the Executive may be
required to travel on business in connection with the Executive's performance of
the Executive's duties hereunder, but that the Executive's base will be the
location of the Company’s headquarters in Columbia or Beltsville, Maryland or
such other location as determined by the Board.
 
2.3. Insurance. The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on the
Executive in any amount or amounts considered available. The Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. The Executive
hereby represents that the Executive has no reason to believe that the
Executive's life is not insurable at rates now prevailing for a healthy person
of the Executive's gender and age.
 

5

--------------------------------------------------------------------------------





 
2.4. Corporate Opportunity. The Executive agrees that, unless approved by the
Board, he will not take personal advantage of any business opportunities which
arise during his employment with the Company and which may be of benefit to the
Company. All material facts regarding such opportunities must be promptly
reported to the Board for consideration by the Company.
 
3. COMPENSATION AND BENEFITS
 
3.1. Base Salary. During the Employment Period, the Company shall pay the
Executive an initial base salary of Four Hundred Twenty Five Thousand Dollars
($425,000.00) per year ("Base Salary") paid in approximately equal installments
bi-weekly. The Company will review the Executive’s Base Salary on December 31 of
each year of the Employment Period in order to determine what Base Salary
adjustments, if any, shall be made, subject to an annual minimum increase of
five percent (5%), but in no event may the Executive's Base Salary be reduced
below that paid in the preceding year.
 
3.2. Annual Bonus. For calendar year 2006 (ending on or about December 31, 2006)
and for each other calendar year that begins during the Employment Period (each
such calendar year, a "Bonus Year"), the Executive shall be eligible to receive
a bonus in an amount and on such terms as are established by the Company's Board
up to fifty percent (50%) of the Base Salary (each, a "Bonus") in accordance
with the bonus plan or formula applicable to the Executive. The 2006 Bonus shall
be prorated to reflect that the 2006 Bonus Year is a partial year commencing on
the Closing Date and ending on December 31, 2006. In addition, the Executive
shall be eligible for any other bonus as the Board may determine in its sole
discretion. Any Bonus for an applicable calendar year, or portion thereof, shall
be paid to the Executive no later than the conclusion of the first calendar
quarter following each calendar year.
 
3.3. Vacation and Benefits. The Executive shall continue to receive vacation,
health insurance and other employee benefits as the Company makes available to
other executives, as may exist at any particular time and from time to time
during the Executive’s employment.
 
3.4. Withholding. All payments required to be made by the Company hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.
 

6

--------------------------------------------------------------------------------





 
3.5. Policies, Procedures & Benefit Plans. Except as otherwise provided herein,
the Executive’s employment shall be subject to the policies and procedures which
apply generally to the Company’s employees as the same may be interpreted,
adopted, revised or deleted from time to time, during the Employment Period, by
the Board in its sole discretion. The Executive agrees to comply with such
policies and procedures in all material respects. During the Employment Period,
the Executive shall be entitled to participate in any Company benefit plans on
the same basis as other executive level employees of the Company. The Board
reserves the right to change, alter, or terminate benefits, plans and carriers
in its sole direction. All matters of eligibility for coverage or benefits under
any health, hospitalization, life, disability, or other insurance plan, program
or policy shall be determined in accordance with the provisions of the plan,
program, or policy; the Company shall not be liable to the Executive, the
Executive’s family, heirs, executors, or beneficiaries, for any payment payable
or claimed to be payable under any such benefit plan, program, or policy.
Provided that the Executive can be insured at standard rates, the Company shall
maintain the Executive’s existing life insurance policy(ies) as set forth on
Exhibit B attached hereto, or if it is not possible to continue the existing
policies, then provide the Executive a $1,000,000 life insurance policy with a
reputable and responsible insurance company acceptable to the Company and the
Executive.
 
3.6. Stock Bonus. Subject to Section 3.6.4 below, as of July 13, 2008 (the
period between the Effective Date and July 13, 2008 being hereinafter referred
to as the “Stock Bonus Period”), Executive shall be entitled to receive up to
Five Million Dollars ($5,000,000.00) worth of the Company’s common stock (the
“Stock Bonus”) depending on whether during the Stock Bonus Period the highest
average closing price of the Company’s common stock (on the Nasdaq OTC market or
such other recognized stock market on which the Company’s stock is then being
traded on) for sixty (60) consecutive trading days (the “Highest Average Trading
Price”) exceeds the applicable “Stock Bonus Closing Price Thresholds” set forth
below.
 
3.6.1 For purposes of this Agreement (A) the “Stock Bonus Closing Price
Thresholds” are as follows (each of which is individually referred to as a
“Stock Bonus Closing Price Threshold”); (B) the “Stock Bonus Threshold Share
Value” for each Stock Bonus Closing Price Threshold shall be the dollar amount
($500,000, $1,000,000, $1,500,000 or $2,000,000 as the case may be) for that
Stock Bonus Closing Price Threshold as set forth below; (C) the “Minimum
Threshold Share Price” with respect to each Stock Bonus Closing Price Threshold
is the maximum price per share that is within that Stock Bonus Closing Price
Threshold ($9.01, $10.01, $12.01, or $14.01 as the case may be); and (D) the
“Threshold Share Price Range” for each Stock Bonus Closing Price Threshold shall
be the price per share range referenced therein ($9.01 - $10.00, $10.01 -
$12.00, $12.01 - $14.00 and $14.01, as the case may be).
 
(i) If during the Stock Bonus Period the Highest Average Trading Price never
exceeds Nine Dollars ($9.00) per share, then no Company common stock shall be
issuable to Executive at the end of the Stock Bonus Period.
 
(ii) If during the Stock Bonus Period the Highest Average Trading Price is in
excess of Nine Dollars ($9.00), then Executive shall be entitled to receive Five
Hundred Thousand Dollars ($500,000.00) of Company common stock.
 
(iii) If during the Stock Bonus Period the Highest Average Trading Price is in
excess of Ten Dollars ($10.00), then Executive shall be entitled to receive, in
addition to the Company common stock referenced in Section 3.6.1(ii) above, an
additional One Million Dollars ($1,000,000.00) of Company common stock.
 

7

--------------------------------------------------------------------------------





 
(iv) If during the Stock Bonus Period the Highest Average Trading Price is in
excess of Twelve Dollars ($12.00), then Executive shall be entitled to receive,
in addition to the Company common stock referenced in Sections 3.6.1(ii) and
(iii) above, an additional One Million Five Hundred Thousand Dollars
($1,500,000.00) of Company common stock.
 
(v) If during the Stock Bonus Period the Highest Average Trading Price is in
excess of Fourteen Dollars ($14.00) per share, then Executive shall be entitled
to receive , in addition to the Company common stock referenced in Sections
3.6.1(ii) -(iv) above, an additional Two Million Dollars ($2,000,000.00) of
Company common stock (based on the Highest Average Trading Price).
 
3.6.2 Determination of Company Shares Payable as Stock Bonus. The number of
shares Company common stock to be issued as the Stock Bonus shall be determined
at the end of the Stock Bonus Period as follows:
 
(i) determining the Highest Average Trading Price during the Stock Bonus Period;
 
(ii) determining which Stock Bonus Closing Price Thresholds are applicable (the
applicable Stock Bonus Thresholds being (y) the Stock Bonus Closing Price
Thresholds for which the Highest Average Trading Price falls within the
applicable Threshold Share Price Range (the “Maximum Stock Bonus Closing Price
Threshold”) and (z) all other Stock Bonus Price Thresholds for which the Highest
Average Trading Price exceeds the applicable Threshold Share Price Range
(collectively with the Maximum Stock Bonus Closing Price Threshold referred to
as the “Effected Stock Bonus Closing Price Thresholds”)); and
 
(iii) dividing the applicable Stock Bonus Threshold Share Value for each of the
Effected Stock Bonus Closing Price Thresholds by the applicable Minimum
Threshold Share Price for each of the Effected Stock Bonus Closing Price
Thresholds (other than the Maximum Stock Bonus Closing Price Threshold for which
the Stock Bonus Share Value shall be divided by the Highest Average Trading
Price).
 
FOR EXAMPLE
 
If at the end of the Stock Bonus Period the Highest Average Trading Price was
$14.50; then (A) the Effected Stock Bonus Closing Price Thresholds consists of
all of the Stock Bonus Closing Price Thresholds; and (B) the division of (y) the
Stock Bonus Threshold Share Value for each of the Effected Stock Bonus Closing
Price Thresholds by the Minimum Threshold Share Price for each of the Effected
Stock Bonus Closing Price Thresholds other than the Maximum Stock Bonus Closing
Price Threshold and (z) the Stock Bonus Share Value for the Maximum Stock Bonus
Closing Price Threshold by the Highest Average Trading Price results in the
following:
 

8

--------------------------------------------------------------------------------





 
$500,000 ∕ $9.01 per share
=
55,493 shares
$1,000,000 ∕ $10.01 per share
=
99,900 shares
$1,500,000 ∕ $12.01 per share
=
124,895 shares
$2,000,000 ∕ $14.50 per share
=
137,931 shares
Total Stock Bonus
 
418,219 shares

 
The determination of the Highest Average Trading Price and the calculation of
the number of shares of Company stock that are issuable to the Executive as
Stock Bonus shall be made as follows. Not later than twenty (20) Business Days
after the Stock Bonus Period, the Company’s senior financial executive shall
provide Executive with a statement (the “Stock Bonus Statement”) setting forth
the calculation of the Stock Bonus that shall include the calculations used to
determine the Stock Bonus. Executive shall have fifteen (15) days following
delivery of the Stock Bonus Statement (the “Stock Bonus Notice Period”) to
disagree with Stock Bonus Statement by written notice to the Company setting
forth in reasonable detail the amount and nature of the disagreement (each an
“Stock Bonus Dispute Notice”). If the Company does not receive a Stock Bonus
Dispute Notice from Executive within the Stock Bonus Notice Period, Executive
shall be conclusively presumed to agree with the Stock Bonus Statement and the
Company shall promptly issue the Stock Bonus shown to be due on the Stock Bonus
Statement to Executive pursuant to Section 3.6.3 below. If the Company receives
a Stock Bonus Dispute Notice from Executive within the Stock Bonus Notice Period
then the dispute shall be resolved pursuant to Section 9 below.
 
3.6.3 Delivery of Stock Bonus. The Company shall deliver, or shall cause to be
delivered to Executive stock certificates for any Stock Bonus.
 
3.6.4 Forfeiture of Stock Bonus. Notwithstanding anything to the contrary
contained in this Section 3.6, if during the Stock Bonus Period Executive’s
employment is terminated pursuant to Section 5.1 of this Agreement, then
Executive shall forfeit any and all rights in and to the Stock Bonus.
 
3.6.5 Fractional and Restricted Shares; Acquisition Agreement
 
(i) Fractional Shares. If the calculation of the number of shares of Company
common stock to be received as the Stock Bonus pursuant to this Section 3.6  
would result in the issuance of fractional shares, then the number of shares of
Company common stock that Executive would otherwise receive as the Stock Bonus
shall be rounded down to the nearest whole number of shares (which shall be the
Stock Bonus payable to Executive and Executive shall receive as cash the amount
attributable to the fractional interest.
 
(ii) Restricted Shares. The shares of Company common stock to be issued pursuant
to this Agreement as Stock Bonus (A) have not been, and will not be at the time
of issuance, registered under the Securities Act, and will be issued in a
transaction that is exempt from the registration requirements of the Securities
Act and (B) will be “restricted securities” under the federal securities laws
and cannot be offered or resold except pursuant to registration under the
Securities Act or an available exemption from registration. All certificates
evidencing the Stock Bonus shall bear, in addition to any other legends required
under applicable securities laws, the following legend:
 

9

--------------------------------------------------------------------------------





 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE
TRANSFERRED EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION.”
 
(iii) Stock Acquisition Agreement. In connection with and as a precondition to
receipt of any Stock Bonus, Employee shall execute and deliver to Company a
Stock Acquistion Agreement substantially in the form of Exhibit C attached
hereto and incorporated herein and all such other documentation as may
reasonably be required by Company.
 
4. SUPPORT AND EXPENSES
 
4.1. Office. During the Employment Period and until such time as the Company’s
headquarters are moved from their current location to a new location, the
Company shall provide to Executive an office allowance of Three Thousand Dollars
($3,000) per month. At such time as the Company’s headquarters are moved, the
office allowance shall cease and the Company shall provide the Executive
with furnished offices in the Company’s headquarters (which shall be consistent
with the Executive’s duties and sufficient for the efficient performance of
those duties, all in the reasonable determination of the Board).
 
4.2. Expenses. During the Employment Period, including following any Date of
Termination for appropriate expenses incurred on or prior to the Date of
Termination, the Company shall reimburse the Executive promptly or otherwise
provide for or pay for all pre-approved reasonable expenses incurred by the
Executive in furtherance of, or in connection with, the business of the Company
or its Subsidiaries, consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to such reasonable documentation and other limitations as may be
established from time to time by the Board, including against presentation of
vouchers or receipts therefor.
 
5. TERMINATION
 
5.1. Termination Due to Death or Disability, For Cause or By the Executive. If
the Employment Period is terminated (a) by reason of the Executive’s death or
Disability; (b) by the Company for Cause; or (c) by the Executive (other than
for a Good Reason); then the Executive shall only be entitled to receive the
Executive’s Base Salary and the reimbursement of any applicable expenses
pursuant to Section 4.2 through the Date of Termination, and the Executive shall
have no right to any other compensation thereafter (including without limitation
pursuant to Section 3.1 and 3.2 of this Agreement, but not including Section
5.3). No Person shall be entitled hereunder to participate in any employee
benefit plan after the Date of Termination if the Employment Period is
terminated in connection with this Section 5.1, except as otherwise expressly
required by applicable law (i.e., COBRA) and provided that nothing herein shall
be interpreted to limit the Executive’s conversion rights, if any, under any of
the Company’s employee benefit plans.
 

10

--------------------------------------------------------------------------------





 
5.2. Termination by the Company Other Than for Death, Disability, or Cause or by
the Executive for a Good Reason. In addition to the payment to the Executive of
the Executive's Base Salary and the reimbursement of any applicable expenses
pursuant to Section 4.2 through the Date of Termination, if (a) the Employment
Period is terminated (i) by the Company for reasons other than death,
Disability, or Cause, or (ii) by the Executive for a Good Reason, or (iii) in
accordance with the terms of Section 2.1(b) hereof (provided the Company
provides the requisite notice to the Executive to terminate prior to any
Expiration Date); and (b) the Executive executes a general release in the form
attached hereto as Exhibit D (the "Release") on or before the effective Date of
Termination; and (c) the Executive has not breached the terms of the “Assignment
Agreement” (as defined below); then the Company shall pay the Executive an
amount equal to the Executive’s Base Salary (at the rate in effect at the Date
of Termination) for a period commencing on the Date of Termination and on the
Expiration Date; provided, however, that if the Termination Date is within
twelve (12) months of the Expiration Date, then the Company shall pay the
Executive an amount equal to the Executive’s Base Salary (at the rate effective
as of the Termination Date), for a period commencing on the Termination Date and
ending on the first (1st) anniversary of the Termination Date. Any payment under
this Section 5.2 shall be made over time as though the Executive continued to be
employed by the Company. If the Executive elects and remains eligible for health
coverage pursuant to Section 4980B of the Internal Revenue Code of 1986, as
amended ("COBRA") (and subject to withholding pursuant to Section 3.5 above);
then commencing within fifteen (15) business days following the date on which
the Release becomes effective pursuant to its terms, the Company will, for a
period commencing on the Date of Termination and ending twelve (12) months from
the Date of Termination, pay a percentage of the premium for such COBRA health
coverage equal to the percentage of the premium for health insurance coverage
paid by the Company on the Date of Termination. The Executive shall not be
entitled to any other salary or compensation after termination of the Employment
Period (other than as set forth in this Section 5.2 and Section 5.3) and no
Person shall be entitled hereunder to participate in any employee benefit plan
after the Date of Termination if the Employment Period is terminated in
connection with this Section 5.2, except as otherwise specifically provided
hereunder or as required by applicable law (i.e., COBRA) and provided that
nothing herein shall be interpreted to limit the Executive’s conversion rights,
if any, under any of the Company’s employee benefit plans. In furtherance of and
not in limitation of the foregoing, the Executive may only be terminated by the
affirmative vote of a majority of the whole Board (excluding the Executive if he
is a member of the Board).
 
5.3. Cooperation with Company After Termination of Employment. For a period of
six (6) months following termination of the Employment Period for any reason, as
such period may be extended with the consent of the Executive, the Executive
shall fully cooperate with the Company in all matters relating to the winding up
of pending work on behalf of the Company including, but not limited to, any
litigation in which the Company is involved, and the orderly transfer of any
such pending work to other executives of the Company as may be designated by the
Company. The Executive shall be compensated for any time spent pursuant to this
Section 5.3 at the specific request of the Company at a per diem amount based
upon the Executive's Base Salary at the Date of Termination.
 

11

--------------------------------------------------------------------------------





 
5.4. Termination by Mutual Consent. Notwithstanding any of the foregoing
provisions of this Section 5, if at any time during the course of this Agreement
the parties by mutual consent decide to terminate it, they shall do so by
separate agreement setting forth the terms and conditions of such termination.
 

 
6.
INVENTION, ASSIGNMENT, NON-COMPETE AND CONFIDENTIALITY AGREEMENT

 
6.1. The parties hereto have entered into an Invention, Assignment, and
Confidentiality Agreement attached hereto as Exhibit E (the "Assignment
Agreement"), which may be amended by the parties from time to time pursuant to
the terms thereof. The provisions of the Assignment Agreement are intended by
the parties to survive and shall survive termination or expiration of the
Employment Period and this Agreement.
 

 
7.
NON-SOLICITATION CUSTOMERS OR EMPLOYEES; NON-COMPETITION

 
7.1. Covenant Not-to-Solicit Customers. Subject to Section 7.4 below, during
Executive's employment with the Company through the applicable Restrictive
Period, the Executive shall not directly or indirectly, individually or on
behalf of any other person or entity, whether as principal, agent, stockholder,
employee, consultant, representative or in any other capacity, solicit any
person or entity, that:
 
7.1.1 is a customer or client of the Company or any of its subsidiaries as of
the Termination Date; or
 
7.1.2 has been a customer or client of the Company or any of its subsidiaries at
any time within two (2) years prior to the Termination Date; or
 
7.1.3 is a prospective customer or client that the Company or any of its
subsidiaries is actively soliciting as of the Termination Date.
 
7.2. Covenant Not-to-Solicit Employees. Subject to Section 7.4 below, during
Executive's employment with the Company and from the Termination Date through
the applicable Restrictive Period, the Executive shall not directly or
indirectly, individually or on behalf of any other person or entity, whether as
principal, agent, stockholder, employee, consultant, representative or in any
other capacity:
 
7.2.1 recruit, solicit or encourage any person to leave the employ of the
Company or any of its subsidiaries; or
 
7.2.2 hire any employee of the Company or any of its subsidiaries as a regular
employee, consultant, independent contractor or otherwise.
 
7.3. Non-Competition. The Executive recognizes and acknowledges the competitive
and proprietary nature of the business operations of the Company and its
subsidiaries. Subject to Section 7.4 below, during the Executive’s employment
with the Company and for the applicable Restrictive Period, the Executive shall
not, without the prior written consent of the Company, for himself or on behalf
of any other person or entity, directly or indirectly, whether as principal,
agent, stockholder, employee, consultant, representative or in any other
capacity, own, manage, operate or control, or be concerned, connected or
employed by, or otherwise associate in any manner with, engage in or have a
financial interest in any business that competes with the business operations of
the Company or any of its subsidiaries, except that nothing contained herein
shall preclude the Executive from purchasing or owning stock in any such
competitive business if such stock is publicly traded, and provided that his
holdings do not exceed one percent (1%) of the issued and outstanding capital
stock of such business.
 

12

--------------------------------------------------------------------------------





 
7.4. Reduction and Extension of Restrictions. 
 
7.4.1 If the Termination Date with respect to the Executive’s termination occurs
on or before the third (3rd) anniversary of the Closing Date, then the
provisions of Sections 7.1, 7.2 and 7.3 above apply to Executive regardless of
the reason for the termination. If the Termination Date with respect to the
Executive’s termination occurs after the third anniversary of the Closing Date,
then the provisions of Sections 7.1, 7.2 and 7.3 above apply only to
terminations made pursuant to Section 5.1 and shall not apply with respect to
terminations made pursuant to Section 5.2.
 
7.4.2 The Company at Company’s option, by written notice delivered to Executive
not less than thirty (30) days prior to the expiration of the then current,
applicable Restrictive Period, may extend the Restrictive Period (as previously
extended under this Section 7.4(b)) for an additional twelve (12) months,
provided that Company pays to Executive during the extended Restrictive Period
an amount equal to the Executive’s Base Salary (at the rate effective as of the
applicable Termination Date and over time and in the manner Executive would have
received these payments had he continued to be employed by the Company).
 
7.5. Non-Disparagement. The Executive agrees not to make any public statement,
or engage in any conduct, that is disparaging to the Company, or any of its
employees, officers, directors or shareholders, including, but not limited to,
any statement that disparages the products, services, finances, financial
condition, capabilities or other aspects of the business of the Company.
Notwithstanding any term to the contrary herein, the Executive shall not be in
breach of this Section 7 for the making of any truthful statements under oath.
 
7.6. Reasonableness of Restrictions. The Executive has carefully read and
considered the provisions of this Section 7, and, having done so, agrees (a)
that the restrictions set forth herein are reasonable, in terms of scope,
duration, geographic area, and otherwise, (b) that the protection afforded to
the Company hereunder is necessary to protect its legitimate business interests,
(c) that the agreement to observe such restrictions form a material part of the
consideration for this Agreement and the Executive's employment by the Company
and (d) that upon the termination of the Executive’s employment with the Company
for any reason, he will be able to earn a livelihood without violating the
foregoing restrictions. In the event that, notwithstanding the foregoing, any of
the provisions of this Section 7 shall be held to be invalid or unenforceable,
the remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
therein. In the event that any provision of this Section relating to the time
period and/or the areas of restriction and/or related aspects shall be declared
by a court of competent jurisdiction to exceed the maximum restrictiveness such
court deems reasonable and enforceable, the time period and/or areas of
restriction and/or related aspects deemed reasonable and enforceable by the
court shall become and thereafter be the maximum restriction in such regard, and
the restriction shall remain enforceable to the fullest extent deemed reasonable
by such court.
 

13

--------------------------------------------------------------------------------





 
8. EXECUTIVE’S REPRESENTATIONS AND WARRANTIES
 
8.1. Other Agreements. The Executive hereby represents and warrants to the
Company that the Executive is not a party to or bound by any employment
agreement, noncompete agreement or confidentiality agreement with any other
Person.
 
8.2. Enforceability. The Executive hereby represents and warrants to the Company
that upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms.
 
8.3. No Breach; No Conflict of Interest. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive do not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which the Executive is bound and
(b) the Executive is not, to the best of the Executive's knowledge and belief,
involved in any situation that might create, or appear to create, a conflict of
interest with loyalty to or duties for the Company.
 
8.4. Notification of Materials or Documents from Other Employers. The Executive
hereby represents and warrants to the Company that the Executive has not brought
and will not bring to the Company or use in the performance of responsibilities
at the Company any materials or documents of a former employer or client that
are not generally available to the public, unless the Executive has obtained
express written authorization from the former employer or client and the Company
for their possession and use.
 
8.5. Notification of Other Post-Employment Obligations. The Executive also
understands that, as part of the Executive's employment with the Company, the
Executive is not to breach any obligation of confidentiality that the Executive
has to former employers or
 
clients, and agrees to honor all such obligations to former employers or clients
during employment with the Company.
 
8.6. Consultation with Counsel. The Executive hereby acknowledges and represents
that the Executive has consulted with independent legal counsel regarding the
Executive’s rights and obligations under this Agreement and that the Executive
fully understands the terms and conditions contained herein.
 

14

--------------------------------------------------------------------------------





 
9. ARBITRATION
 
9.1. The Executive and the Company mutually consent to the resolution by
arbitration of certain claims or controversies (collectively, "Claims") arising
out of or relating to the Executive's employment or termination of employment
under this Agreement that either party may have against the other, including the
Company’s officers, shareholders, directors, employees, or benefit plans, the
benefit plans' sponsors, fiduciaries, administrators, or affiliates; and all
successors and assigns of any of them, or agents in their capacity as such or
otherwise. The Claims covered by this Agreement shall include claims for (a)
wages or other compensation due; (b) breach of any contract or covenant (express
or implied); tort claims; (c) discrimination (including but not limited to race,
sex, religion, national origin, age, disability, citizenship, marital status, or
any other basis protected by any applicable federal, state or local law); (d)
payment of wages; (e) benefits (except where an employee benefit or pension plan
specifies that its claims procedure shall use an arbitration procedure different
from this one); and (f) violation of any federal, state, or local law, statute,
regulation, or ordinance, or recognized under common law. The Claims not covered
by this Agreement shall include claims (g) for workers' compensation or
unemployment compensation benefits; (h) brought pursuant to Sections 6 or 10 of
this Agreement and breach of duty of loyalty; and (i) unrelated to the
Employee's employment with the Company.
 
9.2. The arbitration shall be governed by the procedures of the American
Arbitration Association ("AAA"), in accordance with its then-current Model
Employment Arbitration Procedures and shall take place in the
Washington-Metropolitan area.
 
9.3. If the parties to this Agreement become parties to an arbitration
proceeding or litigation arising from or relating to this Agreement, the
non-prevailing party shall pay the reasonable attorneys’ fees and costs incurred
by the prevailing party in such arbitration or litigation.
 
10. GENERAL PROVISIONS
 
10.1. Assignment. The Company may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any Company or other entity
with or into which the Company or may hereafter merge or consolidate or to which
the Company may transfer all or substantially all of its assets, if in any such
case said company or other entity shall by operation of law or expressly in
writing assume all obligations of the Company hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or its rights and obligations hereunder. The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder without the prior
written consent of the Company. Notwithstanding such assignment, the Company
shall remain a guarantor of the performance of all obligations owed by the
Company to the Executive under this Agreement.
 
10.2. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, or Federal Express,
signature required, if to the Company, addressed to its corporate headquarters
at the time notice is given, "Attention Board of Directors"; if to the
Executive, addressed to his home address as listed in the Company’s records at
the time notice is given.
 

15

--------------------------------------------------------------------------------





 
10.3. Amendment and Waiver. No provision of this Agreement may be amended or
waived unless such amendment or waiver is in writing and signed by each of the
parties hereto.
 
10.4. Non-Waiver of Breach. No failure by either party to declare a default due
to any breach of any obligation under this Agreement by the other, nor failure
by either party to act quickly with regard thereto, shall be considered to be a
waiver of any such obligation, or of any future breach.
 
10.5. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.
 
10.6. Governing Law. To the extent not preempted by Federal law, the validity
and effect of this Agreement and the rights and obligations of the parties
hereto shall be construed and determined in accordance with the law of the State
of Maryland, without giving effect to any choice of law or conflict of law rules
or provisions (whether of the State of Maryland or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Maryland.
 
10.7. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter, whether oral or written, including without limitation any prior or
existing employment agreement with the Company which shall be null and void and
of no further force or effect.
 
10.8. Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the transferees, successors and assigns of the Company, including
without limitation any company with which the Company may merge or consolidate.
 
10.9. Headings. Numbers and titles to Sections hereof are for information
purposes only and, where inconsistent with the text, are to be disregarded.
 
10.10. Survival. Section 1 and Sections 5 through 10 shall survive and continue
in full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.
 
10.11. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
 
10.12. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.
 
10.13. Indemnification of the Executive. The Company shall, to the extent
permitted by the Bylaws of the Company, in a manner as applied to other officers
of the Company, indemnify, protect and hold the Executive harmless from and
against any expenses, including reasonable attorneys' fees and expenses, claims,
judgments, fines, settlements and other amounts actually and reasonably incurred
in connection with any proceeding arising out of, or related to, the Executive's
employment by the Company or any of its Subsidiaries. The Company shall cause
the Executive to be covered under directors and officers liability insurance
policies in reasonable amounts in accordance with the Company's standard
corporate policies.
 

16

--------------------------------------------------------------------------------





 
10.14. Injunctive Relief. The Executive represents and acknowledges that, in
light of the payments to be made by the Company to the Executive hereunder and
for other good and valid reasons, as a result of the restrictions stated in the
Assignment Agreement and the restrictions in Section 7 hereof, the Company and
its affiliated companies would sustain irreparable harm and, therefore, in
addition to any other remedies which the Company may have under this Agreement
or otherwise, the Company shall be entitled to apply to any court of competent
jurisdiction for an injunction restraining the Executive from committing or
continuing any such violation of this Agreement, and the Executive shall not
object to such application.
 
[SIGNATURES ON FOLLOWING PAGES]

17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Executive Employment
Agreement to be duly executed on the date and year first written above.
 


 
 
THE COMPANY:
 
   
FORTRESS AMERICA ACQUISITION CORPORATION
         
By:/s/ Harvey L. Weiss
 
Name: Harvey L. Weiss
 
Title: Chairman
       
 

THE EXECUTIVE:
     
By:/s/ Thomas P. Rosato
 
Name: Thomas P. Rosato



 

18

--------------------------------------------------------------------------------






 


EXHIBIT A


PERMITTED ACTIVITIES




--------------------------------------------------------------------------------




EXHIBIT B


EXISTING LIFE INSURANCE




--------------------------------------------------------------------------------




EXHIBIT C


STOCK
ACQUISITION AGREEMENT
[Name of Purchaser]
 
THIS STOCK ACQUISITION AGREEMENT (“Agreement”) is made this ___ day of
__________, 2006 by and between FORTRESS INTERNATIONAL GROUP, INC., formerly
Fortress America Acquisition Corporation, a Delaware corporation (“FIG”), and
________________________, an individual (the “Purchaser”).
 
RECITALS:
 
R-1. Pursuant to the terms of that certain Executive Employment Agreement dated
the June 5, _____ day of ________, 2006 (the “Employment Agreement”), by and
among (i) FIG and (ii) Purchaser, FIG employed Purchaser.
 
R-2. Pursuant to the terms of the Employment Agreement, Purchaser has earned as
a bonus _________ shares of FIG common stock (collectively the “FIG Shares”).
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the undersigned agree as
follows:


1.
Definitions.



As used in this Agreement, the following terms shall have the meanings set forth
below:


“Agreement” has the meaning referred to in the Preamble.


“Employment Agreement” has the meaning referred to in Recital R-1.


“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.
 
“FIG” refers to Fortress International Group, Inc.


“FIG Securities” has the meaning referred to in Section 3.6.


“FIG Shares” has the meaning referred to in Recital R-2.


“Governmental Authority” means any nation or government, any foreign or domestic
Federal, state, county, municipal or other political instrumentality or
subdivision thereof and any foreign or domestic entity or body exercising
executive, legislative, judicial, regulatory, administrative or taxing functions
of or pertaining to government.
 


--------------------------------------------------------------------------------





 
“Laws” means (a) all constitutions, treaties, laws, statutes, codes,
regulations, ordinances, orders, decrees, rules, or other requirements with
similar effect of any Governmental Authority, (b) all judgments, orders, writs,
injunctions, decisions, rulings, decrees and awards of any Governmental
Authority, and (c) all provisions of the foregoing, in each case binding on or
affecting the Person referred to in the context in which such word is used;
“Law” means any one of such “Laws”.
 
“Lien” means any lien, statutory or otherwise, security interest, mortgage, deed
of trust, priority, pledge, charge, conditional sale, title retention agreement,
financing lease or other encumbrance or similar right of others, or any
agreement to give any of the foregoing.
 
“Person” means any individual, person, entity, or Governmental Authority and the
heirs, executors, administrators, legal representatives, successors, and assigns
of the “Person” when the contest so permits.


“Purchaser” means     .


“Public Disclosure Documents” has the meaning referred to in Section 3.7.


“Registration Rights Agreement” has the meaning referred to in Section 2.2.


“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Tax” means any Federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, ad valorem, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, custom, tariff, impost,
levy, duty or other like assessment or charge.
 
“Taxing Authority” means any government or any subdivision, agency, commission
or authority thereof, or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or other imposition
of Taxes.
 

 
2.
Agreement to Sell and Purchase.



2.1 Sale and Purchase. Subject to the terms and conditions of this Agreement and
the Membership Purchase Agreement, FIG hereby issues and sells to Purchaser, and
Purchaser hereby purchases from FIG, the FIG Shares.


--------------------------------------------------------------------------------








 
2.2
Closing Deliveries and Payment.

 
(a) Upon the execution of this Agreement, FIG will deliver to the Purchaser
stock certificates representing the FIG Shares.
 
(b) Simultaneously with the execution of this Agreement, the Registration Rights
Agreement attached hereto as Exhibit A (the “Registration Rights Agreement”)
shall be executed by the parties thereto.
 

 
3.
Representations and Warranties of FIG.

 

 
3.1
Organization and Power.

 
FIG is a corporation duly organized, validly existing and in good standing under
the laws of Delaware and has full corporate power and authority (a) to execute
and deliver this Agreement and the Registration Rights Agreement and (b) issue
the FIG Shares.
 

 
3.2
Authorization and Enforceability.

 
All corporate action on the part of FIG, its officers, directors and
stockholders necessary for (a) the authorization, execution and delivery of this
Agreement and the Registration Rights Agreement, (b) the performance of all
obligations of FIG hereunder and thereunder, and (c) the authorization, sale,
issuance and delivery of the FIG Shares pursuant hereto has been taken, as
applicable. This Agreement and the Registration Rights Agreement when executed
and delivered, will be valid and binding obligations of FIG, enforceable against
FIG in accordance with their terms, subject to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
 


--------------------------------------------------------------------------------





 

 
3.3
No Violation.

 
Neither (i) the execution, delivery or performance of this Agreement and the
Registration Rights Agreement, nor (ii) the issuance of the FIG Shares will:
 
(a) conflict with or violate any provision of the certificate of incorporation,
any bylaw or any corporate charter or document of FIG;
 
(b) result in the creation of, or require the creation of, any Lien upon any (i)
shares of stock of FIG or (ii) property of FIG;
 
(c) result in (i) the termination, cancellation, modification, amendment,
violation, or renegotiation of any contract, agreement, indenture, instrument,
or commitment pertaining to the business of FIG, or (ii) the acceleration or
forfeiture of any term of payment;
 
(d) give any Person the right to (i) terminate, cancel, modify, amend, vary, or
renegotiate any contract, agreement, indenture, instrument, or commitment
pertaining to the business of FIG, or (ii) to accelerate or forfeit any term of
payment; or
 
(e) violate any Laws applicable to FIG or by which its properties are bound or
affected.
 

 
3.4
Consents.

 
Neither (a) the execution, delivery or performance of this Agreement or the
Registration Rights Agreement, nor (b) the issuance of the FIG Shares will
require (i) the consent or approval under any agreement or instrument or (ii)
FIG to obtain the approval or consent of, or make any declaration, filing (other
than administrative filings with Taxing Authorities, foreign companies
registries and the like) or registration with, any Governmental Authority.
 

 
3.5
Authorization of Stock Consideration.

 
When issued, the FIG Shares will be (a) duly authorized, validly issued, fully
paid and nonassessable, (b) not subject to preemptive rights created by statute,
FIG’s certificate of incorporation or bylaws or any agreement to which FIG is a
party or by which FIG is bound and (c) free of restrictions on transfer or
Liens, other than restrictions on transfer under applicable state and federal
securities laws or restrictions or Liens imposed thereon by the Purchaser.
 

 
3.6
Public Disclosure Documents.

 
(a) FIG has filed with, or furnished to, the SEC each form, proxy statement or
report required to be filed with, or furnished to, the SEC by FIG pursuant to
the Exchange Act (collectively, with FIG’s prospectus filed with the SEC on July
13, 2005, as amended to date, the “Public Disclosure Documents”). The Public
Disclosure Documents, as amended, complied, as of the date of their filing with
the SEC, as to form in all material respects with the requirements of the
Exchange Act and Securities Act, as applicable. The information contained or
incorporated by reference in the Public Disclosure Documents was true, complete
and correct in all material respects as of the respective dates of the filing
thereof with the SEC, and, as of such respective dates, the Public Disclosure
Documents did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except to the extent updated or superseded by any Public
Disclosure Document subsequently filed by FIG with the SEC prior to the date
hereof.
 


--------------------------------------------------------------------------------





 
(b) The financial statements of FIG included in the Public Disclosure Documents
have been prepared in accordance with the published rules and regulations of the
SEC and in conformity with GAAP applied on a consistent basis throughout the
periods indicated therein, except as may be indicated therein or in the notes
thereto, and presented fairly, in all material respects, the financial position
of FIG as of the dates indicated, and the results of the operations and cash
flows of FIG for the periods therein specified (except in the case of quarterly
financial statements for the absence of footnote disclosure and subject, in the
case of interim periods, to normal year-end adjustments).
 
4. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to FIG that:
 

 
4.1
Authorization and Enforceability.

 
Purchaser has all necessary power and authority under all applicable provisions
of Laws to execute and deliver this Agreement and the Registration Rights
Agreement and to carry out his obligations hereunder and thereunder. All actions
on the part of the Purchaser required for the lawful execution and delivery of
this Agreement and the Registration Rights Agreement have been or will be
effectively taken prior to the date hereof, as applicable. Upon their execution
and delivery, this Agreement and the Registration Rights Agreement, will be
valid and binding obligations of Purchaser, enforceable in accordance with their
terms, subject to bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
 

 
4.2
Purchase Entirely For Own Account.

 
The Purchaser is acquiring the FIG Shares for his own account (not as a nominee
or agent) and for investment and not with a view to the resale or distribution
of any part thereof except as specifically permitted by Section 4.3 hereof.
 

 
4.3
Investment Experience.

 
Purchaser is an "accredited investor" as defined in Rule 501(a) under the
Securities Act. Purchaser has acquired sufficient information about FIG to reach
an informed decision to purchase the FIG Shares. Purchaser has such business and
financial experience as are required to give it the capacity to protect its own
interests in connection with the purchase of the FIG Shares.
 


--------------------------------------------------------------------------------





 

 
4.4
Access To Information.

 
The Purchaser has had an opportunity to ask questions of and receive answers
from FIG and its officers and directors concerning FIG and the terms and
conditions of the sale of the FIG Shares under the terms of this Agreement and
has had an opportunity to obtain additional information from FIG to the extent
deemed necessary or advisable by the Purchaser in order to verify the accuracy
of the information obtained. The Purchaser has, to the extent deemed necessary
by the Purchaser, consulted with his or her own advisors (including the
Purchaser’s attorney, accountant or investment advisor) regarding the
Purchaser’s investment in the FIG Shares and understands the significance and
effect of his representations, warranties, acknowledgments and agreements set
forth in this Agreement.
 

 
4.5
Speculative Investment.

 
The Purchaser understands that his investment in the FIG Shares entails a high
degree of risk and that a total loss of the Purchaser’s investment in the FIG
Shares is possible. The Purchaser understands that his acquisition of the FIG
Shares will be a highly speculative investment.
 

 
4.6
Representations and Warranties by FIG.

 
The Purchaser acknowledges that neither FIG, nor any of its officers, directors,
representatives or affiliates, nor any other person or entity, has made any
representations or warranties, except as otherwise expressly set forth herein,
with respect to FIG, its or its affiliates’ businesses, or the FIG Shares.
 

 
4.7
Restricted Securities.

 
Purchaser understands that (a) the FIG Shares are being offered in a transaction
not involving any public offering in the United States within the meaning of the
Securities Act, (b) the FIG Shares have not been registered under the Securities
Act (in reliance upon an exemption from the Registration Requirements of the
Securities Act pursuant to Section 4(2) thereof), (c) the FIG Shares have not
been registered under applicable state securities laws, and (d) Purchaser may
not resell, pledge or otherwise transfer any such FIG Shares unless registered
under the Securities Act and applicable state securities laws (FIG being under
no obligation to so do, except as provided in the Registration Rights
Agreement).
 

 
4.8
Legends.

 
Purchaser understands that the FIG Shares, and any securities issued in respect
thereof or exchanged therefor, may bear the following legend until such time, if
any, as (a) the FIG Shares or such securities (i) are sold in compliance with
Rule 144 under the Securities Act (or a comparable successor provision) or
pursuant to an effective registration statement under the Securities Act or (ii)
pursuant to Rule 144(k) under the Securities Act (or a comparable successor
provision), or (b) FIG receives an opinion of counsel reasonably acceptable to
it to the effect that such legend may be removed:
 


--------------------------------------------------------------------------------





 
“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN
EXEMPTION PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) AND (B) IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES.”
 

 
5.
Miscellaneous.

 

 
5.1
Notices.

 
All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered to the parties
at the addresses set forth below, as same may be modified from time to time.
Each such notice, request or other communication shall be effective (a) if given
by facsimile, when such facsimile is transmitted to the facsimile number set
forth below if such facsimile is transmitted on a business day, and if not, then
on the next business day thereafter, (b) if given by mail, five (5) days after
mailed by registered or certified mail (return receipt requested) or (c) if
given by express courier, on the day delivered by an express courier (with
confirmation from recipient) to the following addresses:
 

 
(a)
if to FIG, to:
   
Fortress International Group, Inc.
   
Attn: Harvey L. Weiss
   
Chairman of the Board
   
4100 North Fairfax Drive, #1150
   
Arlington, Virginia 22203
   
Facsimile No.________________
       
(b)
if to Purchaser, to:
         
Thomas P. Rosato
   
11373 Liberty Street
   
Fulton, MD 20759
   
Facsimile No.: _______________
     

Notice of any change in any address or facsimile number shall also be given in
the manner set forth above. Whenever the giving of notice is required, the
giving of such notice may be waived by the party entitled to receive such
notice.
 


--------------------------------------------------------------------------------





 

 
5.2
Entire Agreement.

 
This Agreement, the Membership Purchase Agreement and the Registration Rights
Agreement contain the entire agreement between the parties hereto with respect
to the matters contemplated herein and supersede all prior agreements or
understandings among the parties related to such matters.
 

 
5.3
Assignment and Binding Effect.

 
Except as otherwise expressly provided herein, the rights and obligations
hereunder may not be assigned or delegated by the Purchaser or FIG without the
prior written consent of the other; provided, however, that Purchaser may assign
its rights and delegate its obligations hereunder, in whole or in part;
provided, further, that any such assignee that acquires any FIG Shares shall, as
a condition to acquiring the FIG Shares, agree to be bound by the provisions of
any agreement applicable to the FIG Shares, including, but not limited to, the
Registration Rights Agreement. The provisions hereof shall inure to the benefit
of, and be binding upon, the successors and assigns of the parties hereto.
 

 
5.4
Amendment and Modification.

 
This Agreement may be amended, modified, superseded, canceled, renewed or
extended, and the terms or covenants hereof may be waived, only by a written
instrument executed by all of the parties hereto or, in the case of a waiver, by
the party waiving compliance. Except as otherwise specifically provided in this
Agreement, no waiver by either party hereto of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of a similar or dissimilar provision or
condition at the same or at any prior or subsequent time.
 



 
5.5
Governing Law.

 
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Maryland,
without giving effect to the principles of conflicts of laws thereof.
 

 
5.6
Headings.

 
Headings to the sections in this Agreement are intended solely for convenience,
and no provision of this Agreement is to be construed by reference to the
heading of any section.
 

 
5.7
Counterparts.

 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same agreement.
 


--------------------------------------------------------------------------------





 

 
5.8
Fees and Expenses.

 
Each party hereto shall pay the fees and expenses incurred by it in connection
with the transactions contemplated herein. Without limiting the generality of
the foregoing, Purchaser hereby agrees that FIG shall not be responsible for any
expenses, taxes or other costs incurred by Purchaser in consummating the
transactions contemplated herein, including legal and other professional fees
and costs, income taxes, and sales or use taxes and that Purchaser shall be
solely responsible for the payment of all such expenses, taxes and costs.
 

 
5.9
Severability.

 
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms and provisions of this Agreement in any
other jurisdiction.
 

 
5.10
Further Actions.

 
The parties hereto agree to execute such further instruments and to take such
further actions as may reasonably be necessary to carry out the intent of this
Agreement.
 

 
5.11
Brokers.

 
Each party hereto represents and warrants that, except as provided in the
Membership Purchase Agreement, no agent, broker, investment banker, person or
firm acting on behalf of or under the authority of such party hereto is or will
be entitled to any broker's or finder's fee or any other commission directly or
indirectly in connection with the transactions contemplated herein. Each party
hereto further agrees to indemnify each other party for any claims, losses or
expenses incurred by such other party as a result of the representation in this
Section being untrue
 
IN WITNESS WHEREOF, the parties hereto have executed this Stock Acquisition
Agreement as of the date first set forth above.
 
FIG:
 

 
FORTRESS INTERNATIONAL GROUP, INC.,
 
a Delaware corporation
       
By:
    
Name:
    
Title:
  


--------------------------------------------------------------------------------



PURCHASER:
 

      
Name:
  


--------------------------------------------------------------------------------



EXHIBIT A


REGISTRATION RIGHTS AGREEMENT




--------------------------------------------------------------------------------




EXHIBIT D


SEPARATION FROM EMPLOYMENT AGREEMENT AND RELEASE
 
1. This agreement is between the Executive, Thomas P. Rosato, the Executive’s
spouse, family, agents and attorneys) (jointly, the "Executive") and Fortress
International Group, Inc. (the "Company"), its subsidiaries, affiliated
entities, direct or indirect owners and its and their respective officers,
directors, employees, agents, predecessors, successors, purchasers, assigns,
representatives, fiduciaries, and insurers (jointly, the "Released Parties").
 
2. If the Executive signs this agreement and does not revoke it, the Executive
will receive the applicable severance payments and benefits set forth in Section
5 of the Executive’s Executive Employment Agreement, dated __________ _____,
2006 (the "Employment Agreement").

1

--------------------------------------------------------------------------------





3. The Executive, deeming this Agreement to be fair, reasonable, and equitable,
and intending to be legally bound hereby, agrees to and hereby does, forever and
irrevocably fully release and discharge the Released Parties from any and all
grievances, liens, suits, judgments, claims, demands, debts, defenses, actions
or causes of action, obligations, damages (whether compensatory, punitive or
otherwise), and liabilities whatsoever which the Executive now has, has had, or
may have, whether the same be known or unknown, vested or contingent, at law, in
equity, or mixed, in any way arising out of or relating in any way to any
matter, act, occurrence, or transaction before the date of this General Release
Agreement, including but not limited to his employment with Company, the
Executive's separation from Company and the Executive's employment agreement
with the Company (collectively, "Claims"). This is a General Release. The
Executive expressly acknowledges that this General Release includes, but is not
limited to, the Executive's release of any tort and contract claims, arbitration
claims, claims under any local, state or federal wage and hour law, wage
collection law or labor relations law, and claims of age, race, sex, religion,
disability, national origin, ancestry, citizenship, retaliation or any other
claim of employment discrimination, under the Civil Rights Acts of 1964 and 1991
as amended (42 U.S.C. §§ 2000e et seq.), the Age Discrimination In Employment
Act (29 U.S.C. §§ 621 et seq.), the Americans With Disabilities Act (42 U.S.C.
§§ 12101 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. §§ 701 et seq.),
the Family and Medical Leave Act (29 U.S.C. §§ 2601 et seq.), the Fair Labor
Standards Act (29 U.S.C. §§ 201 et seq.), and any other law prohibiting
employment discrimination or relating to employment. Also, the Executive
understands that this General Release Agreement is not an admission of liability
under any statute or otherwise by the Released Parties, and that the Released
Parties do not admit but deny any violation of his legal rights, and that he
shall not be regarded as a prevailing party for any purpose, including but not
limited to, determining responsibility for or entitlement to attorneys’ fees,
under any statute or otherwise. The Executive agrees that in the event the
Executive brings a Claim in which the Executive seeks damages or other relief
from any Released Party, or in the event the Executive seeks to recover against
any Released Party in any Claim brought by a governmental agency on the
Executive’s behalf, this Agreement shall serve as a complete defense to such
Claims.
 
4. The claims and causes of action the Executive is releasing and waiving
include, but are not limited to, any and all claims and causes of action that
any Released Party:
 
· has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing between the Executive and the Company;
 

2

--------------------------------------------------------------------------------





 
· has discriminated against the Executive on the basis of age, race, color, sex
(including sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, source of income,
entitlement to benefits, any union activities or other protected category in
violation of any local, state or federal law, constitution, ordinance, or
regulation, including but not limited to: the Age Discrimination in Employment
Act, as amended; Title VII of the Civil Rights Act of 1964, as amended; 42
U.S.C. § 1981, as amended; the Equal Pay Act; the Americans With Disabilities
Act; the Family Medical Leave Act; the Employee Retirement Income Security Act;
Section 510; and the National Labor Relations Act.
 
· has violated any statute, public policy or common law (including but not
limited to claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; and/or detrimental reliance).
 
5. Excluded from this Agreement are any claims which cannot be waived by law.
The Executive is waiving, however, the Executive’s right to any monetary
recovery should any agency, such as the EEOC, pursue any claims on the
Executive’s behalf.
 
6. The Executive also agrees that the Executive has been paid for all hours
worked, including any overtime bonus or other incentive compensation, has
submitted all invoices and expense reports, and has not suffered any on-the-job
injury for which the Executive has not already filed a claim.
 
7. The Executive agrees that every term of this Agreement, including, but not
limited to, the fact that an agreement has been reached and the amount paid,
shall be treated by the Executive as strictly confidential, and expressly
covenants not to display, publish, disseminate, or disclose the terms of this
Agreement to any person or entity other than the Executive’s immediate family,
the Executive’s attorney(s) (for purposes of seeking advice concerning this
agreement only) and the Employee’s accountant(s) (for purposes of seeking tax
advice only), unless compelled to make disclosure by lawful court order or
subpoena.
 
8. The Executive and the Company have entered into an Assignment of Invention,
Non-Disclosure, Non-Solicitation and Non-Competition Agreement ("NDA
Agreement"). The Executive reaffirms his obligation to comply with all of the
post termination obligations in the NDA Agreement.

3

--------------------------------------------------------------------------------





9. The Executive also agrees that:
 
· The Executive is entering into this agreement knowingly and voluntarily;
 
· The Executive has been advised by the Company to consult an attorney;
 
· The Executive has been given the right to take [21/45] days (the
"Consideration Period") to consider this agreement; provided, however the
Employee and the Company hereby agree that if there is a dispute as to the
payment of wages such that the Executive is unable to make the representation
set forth in Section 6 as to payment for hours worked (including any overtime
bonus or other incentive compensation), the Consideration Period shall terminate
on the later of the natural expiration of the Consideration Period or the date
that is one day after the resolution of all claims regarding wages;
 
· But for the Executive's execution of this agreement, the Executive would not
otherwise be entitled to the payments described in paragraph 2;
 
· if any part of this agreement is found to be illegal or invalid, the rest of
the agreement will be enforceable; and
 
· this agreement has been individually negotiated between the Executive and the
Company and is not part of a group exit incentive or other group employment
termination program. The Executive and the Company agree that the sole reason
for the termination of the Executive’s employment is a business reorganization
and reduction in force of the Company’s [INSERT DEPARTMENT OR JOB
CLASSIFICATION] which is occurring on [INSERT DATE]. All individuals who are
being terminated in the [INSERT DATE] reduction in force will be eligible for
benefits based upon their execution of a release identical to this release. The
Executive acknowledges by signing this Agreement that the Executive understands
that the Executive is eligible for the benefits which the Executive will receive
contingent upon the Executive executing this release, because the Executive was
part of this reduction in force. As is more fully set forth in Attachment B,
this reduction in force will affect [NUMBER AFFECTED] other executives on
[DATE].
 
10. After the Executive signs this agreement, the Executive will have 7 days to
revoke it. If the Executive wants to revoke it, the Executive should deliver a
written revocation to __________ . If the Executive does not revoke it, the
Executive will receive the payment described in Paragraph 2.

4

--------------------------------------------------------------------------------






EMPLOYEE:  
COMPANY:
 
      FORTRESS INTERNATIONAL GROUP, INC.                           [NAME AND
TITLE]          
Date:
 
 
Date:
 



 


 

5

--------------------------------------------------------------------------------




CONSIDERATION PERIOD
 
I, Thomas P. Rosato understand that I have the right to take at least [21/45]
days to consider whether to sign this Separation From Employment and Release
Agreement, which I received on _________________, 2006. If I elect to sign this
Agreement before [21/45] days have passed, I understand I am to sign and date
below this paragraph to confirm that I knowingly and voluntarily agree to waive
the [21/45]-day consideration period.
 
 

      
Executive Signature
 
 
 
 
 
Date



--------------------------------------------------------------------------------




ATTACHMENT B


SCHEDULE TO SEPARATION FROM EMPLOYMENT AGREEMENT AND RELEASE
 
On [Date], the employment of the following individuals (identified by job title
and age), who will the [sole] holders of their job title, will be terminated in
a reduction in force:
 
Job Title
Age





The employment of the following individuals (identified by age), who are the
[sole] holders of their job title, will not be terminated on [Date] in the
reduction in force.
 
Title
Age





 


--------------------------------------------------------------------------------




EXHIBIT E
 
INVENTION ASSIGNMENT, NON-COMPETE
 
AND CONFIDENTIALITY AGREEMENT
 


The following confirms an Invention Assignment, Non-Compete and Confidentiality
Agreement ("Agreement") between me and Fortress International Group, a Maryland
corporation (the "Company," which term includes the Company’s Affiliates,
subsidiaries and any assigns). The promises and commitments that I make in this
Agreement are a material part of the Company’s consideration in my employment
relationship with the Company.


1.
I understand and agree that my employment by the Company creates a duty of
loyalty and a relationship of confidence and trust between me and the Company
with respect to any information made known to me by the Company or by any
client, customer or vendor of the Company or other person who submits
information to the Company, or which may be learned by me during the period of
my employment.

 
2.
I recognize that the Company is continuously engaged in activities that the
Company regards as confidential, proprietary and/or legally protectable, which
activities are at least in part intended to further the interests of the Company
and to provide the Company with a competitive advantage. The Company possesses
and will, in the future, continue to possess information that has been or will
be created, discovered, developed or otherwise becomes known to the Company
(including information created by, discovered or developed by, or made known to
me) during the period of or arising out of my employment by the Company. I
understand that various intellectual and other property rights have been
assigned or otherwise conveyed to the Company. All information concerning the
above described activities and information is collectively called "Proprietary
Information" under this Agreement.

 
3.
By way of illustration, but not limitation, Proprietary Information includes:
trade secrets, processes, formulas, data and know-how; software programs,
improvements, and inventions; research and development plans, tools and
techniques; new product introduction plans, specifications, requirements
documents and strategies; manufacturing techniques, strategies and costs,
expenses, supplier information and lists and distribution information; terms and
conditions in contracts of all kinds; marketing plans, strategies and service;
support strategies and procedures; development schedules; revenue forecasts;
computer programs; copyrightable material, employee salaries, employee
expertise, employee ability levels, training programs and procedures, copies of
memos or presentations incorporating confidential information which I may have
in my files (including those which I authored), patent applications and
disclosures and customer lists.

 
4.
In consideration of my employment by the Company and the compensation received
by me from the Company from time to time, I hereby agree as follows:

 

1

--------------------------------------------------------------------------------





 
(a)
All Proprietary Information shall be the sole property of the Company, and the
Company shall be the sole owner of all patents, copyrights, trademarks and other
rights related to Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in Proprietary Information. At all times, both
during and after my employment by the Company, I will keep in confidence and
trust all Proprietary Information, and I will not use or disclose any
Proprietary Information or anything related to it without written consent of the
Company, except as may be necessary in the ordinary course of performing my
duties to the Company.

 
(b)
All documents, records, apparatus, equipment and other physical property,
whether or not pertaining to Proprietary Information, furnished to me by the
Company or produced by myself or others in connection with employment by the
Company shall be and remain the sole property of the Company, shall be used by
me solely for the benefit of the Company and shall be returned to the Company
immediately as and when requested by the Company. Even if the Company does not
so request, I shall return and deliver all such property to the Company upon
termination of my employment by me or by the Company for any reason. I will not
take with me any such property or any form of copy or reproduction of such
property upon my termination.

 
(c)
I will promptly disclose to the Company, or any persons designated by it, all
improvements, inventions, formulas, ideas, processes, techniques, know-how and
data, whether or not patentable, made or conceived or reduced to practice or
learned by me, either alone or jointly with others, during the period of my
employment (all said improvements, inventions, formulas, ideas, processes,
techniques, know-how and data shall be hereinafter collectively call
"Inventions").

 
(d)
I agree that all Inventions that I develop or have developed (in whole or in
part, either alone or jointly with others) and (i) use or have used equipment,
supplies, facilities or trade secret information of the Company, or (ii) use or
have used the hours for which I am to be or was compensated by the Company, or
(iii) which relate to the business of the Company or to its actual or
demonstrably anticipated research and development or (iv) which result, in whole
or in part, from work performed by me for the Company shall be the sole property
of the Company and its assigns, and the Company and its assigns shall be the
sole owner of all patents, copyrights and other rights in connection therewith.
I hereby assign to the Company any rights I may have or acquire in such
Inventions. I further agree as to all such inventions and improvements to assist
the Company in every proper way (but at the Company’s expense) to obtain and
from time to time enforce patents, copyrights or other rights on said inventions
and improvements in any and all countries, and to that end I will execute all
documents in use for applying for and obtaining such patents and copyrights
thereon and enforcing same, as the Company may desire, together with any
assignments thereof to the Company or persons designated by it. My obligation to
assist the Company in obtaining and enforcing patents, copyrights or other
rights for such inventions and improvements in any and all countries shall
continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after such termination for time actually
spent by me at the Company’s request on such assistance.

 

2

--------------------------------------------------------------------------------





 
(e)
In the event that the Company is unable for any reason whatsoever to secure my
signature to any lawful and necessary document required to apply for or execute
any patent, copyright or other applications with respect to such inventions and
improvements (including renewals, extensions, continuations, divisions or
continuations in part thereof), I hereby irrevocably designate and appoint the
Company and its authorized officers and agents, as my agents and
attorneys-in-fact, this power of attorney being coupled with an interest, to act
for and in my behalf and instead of me, to execute and file any such application
and to do all other lawfully permitted acts to further the prosecution and
issuance of patents, copyrights or other rights thereon with the same legal
force and effect as if executed by me.

 
(f)
As a matter of record, on Attachment A, I have attached a complete list of all
inventions or improvements relevant to the subject matter of my employment by
the Company which have been made or conceived or first reduced to practice by me
alone or jointly with others prior to my employment with the Company that I
desire to remove from the operation of this Agreement, and I covenant that such
list is complete. If no such list is signed by me and attached to this
Agreement, I represent and warrant that I have no such inventions or
improvements at the time of signing this Agreement, and I agree that I will make
no claim against the Company with respect to any such inventions or ideas.

 
(g)
I represent that my performance of all the terms of this Agreement will not
breach any agreement to keep in confidence proprietary information acquired by
me in confidence or in trust prior to my employment by the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict with this Agreement.

 
(h)
I acknowledge that the Company from time to time may be involved in government
projects of a classified nature. I further acknowledge that the Company from
time to time may have agreements with other persons or governmental agencies
which impose obligations or restrictions on the Company regarding inventions
made during the course of work thereunder or regarding the confidential nature
of such work or information disclosed in connection therewith. I agree to be
bound by all such obligations and restrictions and to take all action necessary
to discharge the obligations of the Company thereunder.

 
(i)
I represent and warrant that execution of this Agreement, my employment with the
Company and my performance of my proposed duties to the Company in the
development of its business have not and will not violate any obligations which
I may have to any former employer.

 

3

--------------------------------------------------------------------------------





 
(j)
I agree that at no time during my employment by the Company or thereafter shall
I make, or cause or assist any other person to make, any statement or other
communication to any third party which impugns or attacks, or is otherwise
critical of, the reputation, business or character of the Company or any of its
Affiliates or any of their respective directors, officers or employees.

 
5.
This Agreement shall be effective as of the first day of my employment by the
Company.

 
6.
This Agreement may not be changed, modified, released, discharged, abandoned or
otherwise amended, in whole or in part, except by an instrument in writing,
signed by myself and a majority of the members of the Board. I agree that any
subsequent change or changes in my duties, salary or compensation shall not
affect the validity or scope of this Agreement.

 
7.
I acknowledge receipt of this Agreement and agree that with respect to the
subject matter hereof it is my final, complete and exclusive agreement with the
Company, superseding any previous oral or written representations, understanding
or agreements with the Company or any officer or representative with respect to
the subject matter herein.

 

8.
In the event that any paragraph or provision of this Agreement shall be held to
be illegal or unenforceable, such paragraph or provision shall be modified to
the extent necessary to give effect to the intent of the parties or, if
necessary, severed from this Agreement and the entire Agreement shall not fail
on account thereof, but shall otherwise remain in full force and effect.

 

9.
This Agreement shall be construed in accordance with the laws of the State of
Maryland without regard to its choice of law principles.

 

10.
This Agreement shall be binding upon me, my heirs, executors, assigns, and
administrators and shall inure to the benefit of the Company, its successors and
assigns.

 
I acknowledge that the foregoing restrictions contained in Section 4 are
reasonable in all respects including the scope, duration and geographic
limitations. I agree that the restrictions are an appropriate means of
protecting the Company’s legitimate business interests, and no greater than
necessary to protect the Company’s interests. I acknowledge that these
restrictions will not unreasonably interfere with my ability to make a living.
 
 
Dated: __________ _____, 2006



      
Executive Signature
 
Thomas P. Rosato


4

--------------------------------------------------------------------------------





Accepted and Agreed to:


Fortress International Group, Inc.




By:                       

 
Name: Harvey L. Weiss
Title: Chairman


Date:                       




 


5

--------------------------------------------------------------------------------




 



